Name: Commission Regulation (EEC) No 498/89 of 27 February 1989 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/48 Official Journal of the European Communities 28 . 2. 89 COMMISSION REGULATION (EEC) No 498/89 of 27 February 1989 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands) fixed at zero ; whereas the conditions specified in the second indent of Article 26(1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Spain (except the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 1 8 May 1 972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 328/89 (3), as amended by Regulation (EEC) No 385/89 (4), introduced a countervailing charge on fresh lemons originating in Spain (except the Canary Islands) ; Whereas the present trend of prices for these products on the representative markets referred to in Commission Regulation (EEC) No 21 18/74 (*), as last amended by Regulation (EEC) No 381 1 /85 (6), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicates that the application of the first subparagraph of Article 26(1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 328/89 is hereby repealed. Article 2 This Regulation shall enter into force on 28 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1 989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 , (3) OJ No L 38 , 10 . 2. 1989, p. 20. (4) OJ No L 44, 16 . 2. 1989, p. 35. O OJ No L 220, 10 . 8 . 1974, p, 20. (4 OJ No L 368, 31 . 12, 1985, p. 1 .